DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities.  
Appropriate correction is required.
            The specification does not contain the section entitled “Summary of Invention” (see MPEP 608.01(d) and 37 CFR 1.73). 
            On page 4, line 16, in paragraph [0014], “development unit 105 development unit 105” could be changed to “development unit 105”.
            On page 8, line 24, in paragraph [0028], “processing resource 218” could be changed to “processing resource 212”.

Claim Objections
Claim 11 is objected to because of the following informalities.  Appropriate correction is required.
            On line 1 of claim 11, “the drain level” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2008/0310868).
Shin (…868) discloses a system, comprising: a printing device including hardware to adjust a velocity of a development unit within the printing device ([0051]; and figures 1 and 2); a memory resource ([0038]; and [0069]); and a controller (150) in communication with the memory resource to: determine an average usage condition of the printing device, wherein the average usage condition is based on a quantity of pages printed by the printing device ([0053]; [0054]; [0068]; [0072]; and [0077]); and adjust a velocity of the development unit based on the average usage condition ([0051]; [0071]; and [0078]) [see Applicant’s claim 1].  The printing device is an electrophotographic printer ([0003]; [0005]; [0037]-[0048]; and figure 1 and 2) [see Applicant’s claim 5].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2008/0310868) in view of Maezawa (US 2009/0208232) and Nagasu et al. (US 2011/0026948).
Shin (…868) discloses the features mentioned previously, but does not disclose the controller to determine print coverage; and determine an average quantity of pages printed in a print job.  Maezawa et al. (….232) discloses a system including a controller (200) to determine print coverage ([0053]; [0054]; and [0065]) [see Applicant’s claim 2].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed controller determine print coverage, as disclosed by Maezawa (…232), since it is well known in the art for a controller in a system to determine print coverage.  Nagasu et al. .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2008/0310868) in view of Abe et al. (US 2016/0209774).
Shin (…868) discloses the features mentioned previously, but does not disclose a waste outlet to dispose of a quantity of print substance that is not transferred to a print medium.  Abe et al. (…774) disclose a printing device including a waste outlet to dispose of a quantity of print substance that is not transferred to a print medium ([0042]; [0053]; and figures 1 and 2) [see Applicant’s claim 4].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed waste outlet to dispose of a quantity of print substance that is not transferred to a print medium, as disclosed by Abe et al. (…774), since such is well known in the art so that waste can be collected for disposal.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2008/0310868) in view of Suzuki (US 2006/0127133).
Shin (…868) discloses the features mentioned previously, and disclose a development roller (104b) and a development supply member (104c), but does not disclose the claimed .

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2008/0310868) in view of Maezawa (US 2009/0208232).
Shin (…868) discloses a non-transitory machine-readable medium storing instructions ([0069]) that, when executed by a processing resource, cause the processing resource to: determine a quantity of pages printed by the printing device ([0053]; [0054]; [0068]; and [0072]); determine an average usage condition of the printing device based on the quantity of pages printed ([0053]; [0054]; [0068]; [0072]; and [0077]); and adjusting a velocity of the development unit within the printing device based on the average usage condition ([0051]; [0071]; and [0078]) [see Applicant’s claim 7].  The velocity of the development unit is decreased wherein decreasing the velocity of the development unit reduces print material consumption and print material waste ([0051]; [0071]; [0074]; and [0078]) [see Applicant’s claim 9].  Adjusting a velocity of the development unit includes adjusting the velocity of a development roller relative to a velocity of an organic photo conductor (OPC) (102) within the printing device ([0051]; [0071]; and [0078]) [see Applicant’s claim 10].  A drain level decreases as the velocity of the development unit decreases ([0074]) [see Applicant’s claim 11].  However, Shin (…868) does not disclose determining a print coverage. Maezawa (….232) discloses an instruction used by a .

Allowable Subject Matter
Claims 12-15 are allowed.

Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        March 12, 2022